—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 26, 1998 (People v Allaway, 246 AD2d 661), affirming a judgment of the County Court, Suffolk County, rendered August 14, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *401463 US 745). Mangano, P. J., Santucci, S. Miller and H. Miller, JJ., concur.